PER CURIAM.
In this workmen’s compensation case claimant received an award of 256 degrees, or 80 percent of the maximum allowable for unscheduled disability. He contends that the referee, Board and circuit court were in error in not finding him to be permanently and totally disabled.
The injury which gave rise to this case occurred in January of 1969 when claimant, then 49 years of age, was attempting to lift an object weighing over 100 pounds onto a workbench. After his injury, which was initially diagnosed as a lumbosacral sprain, a myelogram revealed a herniated intervertebral disc. To correct this problem a laminectomy was performed in June of 1969.
Claimant argues that his condition has been such that he has been unable to work since. The objective evidence of physical injury was insufficient to make a prima facie case. Our review of the record leads us to agree with the referee that motivation, or rather lack of it, is a factor here, and to conclude that the award made to claimant could well be categorized as not only adequate, but generous.
Affirmed.